The opinion of the Court was delivered, by
Lewis, J.
The only exception filed in the Court below to the report of re-reviewers is, that one of the re-reviewers is a brother-in-law of one of the petitioners. This was overruled because it was not filed within the time prescribed by the rules of Court. An exception to a viewer on the ground of affinity to one of the petitioners, is in the nature of a challenge to a juror for cause, and cannot be taken after the party has taken his chance of a favorable report. The parties interested are presumed to have notice of the time of meeting of the viewers; and the family connections of the viewers with the petitioners, are matters which may be ascertained by diligent inquiry. It is therefore too late to make the objection after the report is made.
The other error assigned was not presented to the consideration of the Court below; and for that reason is not to be noticed here.
Judgment affirmed.